This is an appeal from a judgment enjoining and restraining defendant tax collector and the parish of Jackson from collecting an additional two-mill special property tax, over and above an admitted ten-mill special property tax, to pay certain school bonds issued in 1920 by virtue of a vote of the property taxpayers.
When the bonds were voted and issued, the Constitution of 1913, art. 281, limited the tax to be levied for the payment of such bonds to ten mills in any one year. And *Page 127 
that limit still continues, for the bonds were issued under the authority of that constitutional provision, and no other.
The Constitution of 1921, art. 14, § 14, also authorizes bond issues under the same conditions as article 281 of the Constitution of 1913, except that it placed no limit on the special taxes to be levied for bonds so issued.
The Constitution of 1921 was not meant to be retroactive; that is not to be presumed, and it is nowhere so expressed. The Constitution of 1913 had authorized the issuance of certain bonds, provided that the tax levied to pay them should not exceed ten mills in any one year; and the Constitution of 1921 simply authorized the issuance of like bonds, but did not place any limit on the taxes that might be levied to pay the bonds issued under its provisions. The authority to levy taxes to pay bonds issued under the Constitution of 1921 is derived from that instrument, and may be exercised as therein provided; but the authority to levy taxes to pay bonds issued under the Constitution of 1913 is derived only from that instrument, and must be exercised only according to the terms therein laid down.
We are not holding that the Constitution of 1921 could not have lifted the limit of taxation as to bonds issued prior thereto. Cf. Realty Owners' Protective Alliance v. City of New Orleans,165 La. 159, 115 So. 444. We are holding simply that it did not do so. The case of Perry v. Consolidated Special Tax District,89 Fla. 271, 103 So. 639, relied on by defendants, is not in point, as the bonds therein involved were issued after the Constitutional amendment.
                               II.
The plea of prescription herein filed and based on Act 97 of 1924 is not well taken, as that act applies only to suits to test the correctness of assessments, and not to suits to test the legality of the taxes levied upon *Page 128 
said assessments. Tremont Lumber Co. v. Police Jury, 164 La. 257,113 So. 839.
                             Decree.
The judgment appealed from is therefore affirmed.